Citation Nr: 0529943	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  96-42 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of a left ankle sprain.  

2.  Entitlement to an initial compensable evaluation for 
status post vasectomy with vasovasostomy and orchipexy, 
secondary to retractable right testicle.  

3.  Entitlement to an initial rating, in excess of 10 
percent, for L5 nerve root irritation with a history of 
lumbosacral strain and X-ray evidence of L4-L5 narrowing.  

4.  Entitlement to an initial evaluation, in excess of 10 
percent, for degenerative joint disease of the right 
shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran retired in February 1996 with more than twenty 
years of active service.  

This appeal arises from June and July 1996 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  

The Board of Veterans' Appeals (Board) in a July 2003 
decision granted service connection for Bell's palsy and 
bilateral pes planus.  The veteran's claims for higher 
initial ratings were remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") in Stegall v. West, 11  Vet. 
App. 268 (1998) held that a remand by the Board confers on 
the veteran as a matter of law, the right to compliance with 
the remand orders.  It imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  

In paragraph 3 of the July 2003 remand, VA was ordered to 
obtain all the medical treatment records identified by the 
veteran.  The veteran in an April 2004 letter informed VA he 
had been treated at the base hospital in Puerto Rico.  A 
Report of Contact reveals the veteran was treated at the 
Naval Station at Roosevelt Roads in Puerto Rico from 2000 to 
2004.  In June 2004, a request was made for those records.  
VA noted in the request the hospital at Roosevelt Roads had 
been closed and the records retired to the National Personnel 
Records Center (NPRC).  The request for records was directed 
to NPRC.  NPRC replied as follows:  Searched Roosevelt Roads 
for 1977 were conducted, but no clinical records were 
located.  Clearly, the search conducted by NPRC was for the 
wrong year/s and was for clinical rather than treatment 
records.  

Another request must be made for the veteran's records of 
treatment from the Naval Hospital at Roosevelt Roads from 
2000 to 2004.  The regulations provide that VA will make as 
many requests as are necessary to obtain relevant records 
from a Federal department or agency.  VA may end its efforts 
to obtain records from a Federal department or agency only if 
VA concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the custodian does not have them.  
38 C.F.R. § 3.159(c)(2)(2005).  

The claims are remanded for the following actions:

VA should contact the veteran and request 
that he identify the medical care 
providers who treated him for his back, 
right shoulder, left ankle and testicular 
pain since his separation from the 
service.  VA should then obtain any 
records identified by the veteran.  This 
should include a second request to NPRC 
for the veteran's records of treatment at 
the Naval Hospital at Roosevelt Roads, 
Puerto Rico from 2000 to 2004, both 
outpatient and inpatient records.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


